Grant, C. J.
(after stating the facts). The court below instructed the jury that plaintiff could recover only the amount actually due upon the note, and that it could not recover for that part of the note for which there was no consideration “until it acquired the whole property, *562and became a bona fide purchaser,” This is the sole question presented by the plaintiff, and on which it seeks a reversal of the case. The court was in error. A party receiving negotiable paper, before due, as a collateral security to a loan then made, without notice of any infirmity in the note, is a bona fide holder, and will be protected. Williams v. Keyes, 90 Mich. 290 (30 Am. St. Rep. 438); Coleb. Coll. Sec. § 4; Railroad Co. v. National Bank, 102 U. S. 14; Helmer v. Commercial Bank, 28 Neb. 474.
It is, however, urged on the part of the appellees that, although the court may have been in error in this charge, yet upon the entire record the defendants were entitled to a verdict. There is nothing upon the record to indicate that these questions, now presented, were raised in the court below. The record does not purport to contain all the evidence. "We cannot, therefore, affirm the case upon the ground that the charge of the court was error without prejudice. Wierengo v. Insurance Co., 98 Mich. 621.
Judgment reversed, and new trial ordered.
The other Justices concurred.